Citation Nr: 1815694	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-35 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a prostate disability.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  

3.  Entitlement to an effective date prior to January 30, 2011, for service connection for post-operative coronary artery stenosis residuals.  

4.  Entitlement to an initial rating in excess of 60 percent for post-operative coronary artery stenosis residuals.  

5.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus with erectile dysfunction.  

6.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) prior to December 3, 2013  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from November 1960 to August 1980.  He served in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for post-operative coronary artery stenosis and assigned a 0 percent rating, effective January 30, 2011; established service connection for diabetes mellitus and assigned a 20 percent rating, effective March 23, 2011; determined that new and material evidence had not been received to reopen claims of entitlement to service connection for a prostate disability and a low back disability; and denied service connection for erectile dysfunction.  In August 2014, the RO increased the initial rating for the  cardiovascular disability from 0 percent to 60 percent; recharacterized the service-connected diabetic disability as diabetes mellitus with erectile dysfunction rated 20 percent , right upper extremity diabetic peripheral neuropathy rated 50 percent, left upper extremity diabetic peripheral neuropathy rated 40 percent, right lower extremity diabetic peripheral neuropathy rated 40 percent, and left lower extremity diabetic peripheral neuropathy rated 40 percent; and granted special monthly compensation based on the loss of use of a creative organ.  

As to the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for a prostate disability and a low back disability, the Board is required to consider the question of whether new and material evidence has been received to reopen the claims without regard to the RO determination in order to establish Board jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a June 2015 VA Form 21-0958, Notice of Disagreement, the Veteran asserted that he was "incapable of maintaining any lucrative employment due to" his service-connected disabilities.  When entitlement to a TDIU is raised during the adjudicatory process of rating a service-connected disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue of entitlement to a TDIU prior to December 3, 2013, is currently on appeal.  

The issues of entitlement to service connection for a prostate disability and a lumbar spine disability; an earlier effective date for service connection for coronary artery stenosis; increased ratings for a cardiovascular disability and diabetes mellitus with erectile dysfunction; and a TDIU prior to December 3, 2013, are remanded to the Agency of Original Jurisdiction.  

On and after March 24, 2015, claims for VA benefits are to be submitted on the appropriate claims form.  38 C.F.R. § 3.155 (2017).  In a June 2015 Notice of Disagreement, the Veteran made contentions which may be reasonably construed as wanting to reopen a claim of entitlement to service connection for a disability manifested by polyps.  In an October 2017 written statement, the Veteran made contentions which may be reasonable construed as wanting to reopen claims for service connection for hypertension and a dental disability, to include periodontal disease and a mandible deficiency.  The Veteran should be provided with the appropriate claim form in order to submit applications to reopen those claims if he desires.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C § 7107(a)(2) (2012).  

FINDINGS OF FACT

1.  An April 1981 rating decision denied service connection for a prostate disability.  The Veteran did not submit a timely notice of disagreement and the April 1981 rating decision is final.  

2.  The additional evidence received since the April 1981 rating decision is new and material.  

3.  An April 1981 rating decision denied service connection for a low back disability.  The Veteran did not submit a timely notice of disagreement and the April 1981 rating decision is final.  

4.  The additional evidence received since the April 1981 rating decision is new and material.  


CONCLUSIONS OF LAW

1.  The April 1981 rating decision denying service connection for a prostate disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

2.  New and material evidence to reopen the claim of entitlement to service connection for a prostate disability has been presented.  38 U.S.C. §§ 5103, 5103A, 5107, 5108 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2017).  

3.  The April 1981 rating decision denying service connection for a low back disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

4.  New and material evidence to reopen the claim of entitlement to service connection for a low back disability has been presented.  38 U.S.C. §§ 5103, 5103A, 5107, 5108 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A rating decision is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error where a notice of disagreement or material evidence was not received within one year of notification of the decision.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.200, 20.300, 20.1103 (2017).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  There is a low threshold to raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2017).  

Prostate Disability

An April 1981 rating decision denied service connection for acute prostatitis residuals as the evidence did not establish service connection for chronic prostatitis.  The Veteran was informed in writing of the adverse decision and his appellate rights in April 1981.  He did not submit a timely notice of disagreement with the rating decision.  

The evidence considered in reaching the April 1981 rating decision included the service medical records and written statements from the Veteran.  The service medical records show that the Veteran was treated for prostatitis.  An August 1976 treatment record shows that an impression of "prostatitis resolving."

New and material evidence pertaining to the issue of service connection for a prostate disability was not received by VA or constructively in its possession within one year of written notice to the Veteran of the April 1981 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b) (2017).  

The additional evidence received since the April 1981 rating decision includes VA examination and medical records, private clinical documentation, and written statements from the Veteran.  A September 2013 written statement from R. McDonald, M.D., states that he was the Veteran's primary physician.  The doctor opined that "the probability is high that this patient's current prostate and diabetes problems are due to his experiences/trauma that the patient had during his military service."  

The Board finds that Dr. McDonald's written statement is of such significance that it raises a reasonable possibility of substantiating the claim for service connection.  It addresses the reason of the previous denial as it shows the presence of a prostate disability.  As new and material evidence has been received, the claim of entitlement to service connection for a prostate disability is reopened.  

Low Back Disability

An April 1981 rating decision denied service connection for a chronic low back disorder as the claimed disability was not found.  The Veteran was informed in writing of the adverse decision and his appellate rights in April 1981.  He did not submit a timely notice of disagreement with the rating decision.  

The evidence considered in reaching the April 1981 rating decision included the service medical records and written statements from the Veteran.  The service medical records showed that the Veteran was treated for low back pain and back strain.  Clinical documentation dated in June 1979 indicates that the Veteran complained of low back pain of one year's duration.  An assessment of back strain was made.  

New and material evidence pertaining to the issue of service connection for a low back disability was not received by VA or constructively in its possession within one year of written notice to the Veteran of the April 1981 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b) (2017).  

The additional evidence received since the April 1981 rating decision includes VA examination and medical records, private clinical documentation, and written statements from the Veteran.  The report of an August 2013 VA spine examination states that the Veteran presented a history of chronic low back pain since active service.  He was diagnosed with lumbar spine degenerative disc disease and spondylosis and sciatica.

The Board finds that the August 2013 VA spine examination report is of such significance that it raises a reasonable possibility of substantiating the claim for service connection.  It addresses the reason of the previous denial as the documentation shows the presence of a lumbar spine disability.  As new and material evidence has been received, the claim of entitlement to service connection for a low back disability is reopened.  


ORDER

New and material evidence having been received, the claim for service connection for a prostate disability is reopened.  To that extent only, the claim is allowed.  

New and material evidence having been received, the claim for service connection for a low back disability is reopened.  To that extent only, the claim is allowed.  




REMAND

The claims for service connection for a prostate disability and a low back or lumbar spine disability have been reopened.  However, the Board finds that further development is needed before the claims can be adjudicated.

A September 2017 Social Security Administration (SSA) Basic Information report indicates that the Veteran was in receipt of SSA benefits.  Documentation of the grant of the SSA disability benefits and the evidence considered by the SSA in reaching the decision is not of record.  VA's duty to assist includes an obligation to obtain records from SSA.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  

An undated written statement from the Veteran shows that he was unavailable for a hearing scheduled for October 2017 "due to an important doctor's appointment at the Loma Linda VA Hospital."  Clinical documentation of the cited VA treatment is not of record.  Clinical documentation dated after May 2014 is not of record.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the claims.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran asserts that service connection for a prostate disability to include chronic prostatitis and an enlarged prostate is warranted as his current post-operative prostate disability is related to in-service prostatitis.  

Private clinical documentation dated in June 2011 shows that the Veteran was diagnosed with benign prostatic hypertrophy with urinary obstruction and other lower urinary tract symptoms.  He subsequently underwent a laser enucleation of prostate.  

The September 2013 written statement from Dr. McDonald concludes that "the probability is high that this patient's current prostate and diabetes problems are due to his experiences/trauma that the patient had during his military service."  An October 2013 written statement from P. Brodak, M.D., states that an etiological relationship exists between active service and the Veteran's "current prostate disease."  Unfortunately, the doctor did not identify the specific prostate disability which he was discussing and that makes the opinion of limited probative value.  

The report of an October 2013 VA examination states that "the Veteran's current diagnosis of enlarged prostate is less likely than not caused by or a result of service-connected prostatitis with urinary retention."  The Board notes that service connection has not been established for "prostatitis with urinary retention."  The report of a December 2013 genitourinary examination conducted for VA states that the prostate examination was "normal."  The examiner did not note that the Veteran had undergone a prostate enucleation (resection).  Neither the September 2013 VA examination report nor the December 2013 VA examination report note or otherwise address the opinions of Dr. McDonald and Dr. Brodak.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA obtain an evaluation, the evaluation must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because of the cited deficiencies in the VA genitourinary examination reports of record, the Board concludes that further VA genitourinary evaluation is necessary.  

The Veteran asserts that service connection is warranted for a lumbar spine disability as current lumbar spine degenerative disc disease and degenerative joint disease are related to documented in-service low back complaints.  

The report of the August 2013 VA spine examination states that the Veteran presented a history of chronic low back pain since active service.  He was diagnosed with lumbar spine degenerative disc disease, spondylosis and sciatica.  The examiner concluded that "the claimed condition was less likely than not (less than 50- percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The VA physician commented that "his records show an injury in June 1979 with no follow up visits or sequelae noted" and "his current back condition is likely due to age and repetitive trauma rather than being connected to one remote injury in 1979."  The examination report did not note the entry in the service medical records reflecting that the Veteran had presented a one year history of chronic low back pain to the treating military medical personnel.  Because of that omission, the Board finds that the August 2013 VA spine examination report to be of limited probative value and further VA evaluation is needed to adequately resolve the issues raised by this appeal.  

The Veteran submitted a November 2013 Diabetes Mellitus Disability Benefits Questionnaire, VA Form 21-0960E-1, completed by his private physician which shows that the service-connected diabetes mellitus required a restricted diet and regulated daily activity.  The Veteran was last provided a diabetes mellitus examination conducted for VA in December 2013.  Because of the passage of over four years, further VA diabetes mellitus examination is needed.  

Entitlement to a TDIU requires an accurate assessment of the impairment associated with all the service-connected disabilities.  Also, that claim is inextricably intertwined with other claims being remanded and must also be remanded.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.  

1.  Contact the Veteran and request that he provide information as to all post-service treatment of the prostate and lumbar spine disabilities and treatment of the service-connected cardiovascular and diabetes mellitus since May 2014, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2017).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including that provided after May 2014 at the Loma Linda, California, VA Medical Center.  

3.  Contact SSA and request documentation of the Veteran's award of benefits and copies of all records developed in association with the decision.  

4.  Schedule the Veteran for a VA prostate examination to assist in determining the nature of any prostate disability and its relationship, if any, to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Diagnose all prostate disabilities found and specifically state whether the Veteran has or has had prostate cancer.  

(b)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified prostate disability had its onset during active service or is related to any incident of service, including documented in-service prostatitis.  

5.  Schedule the Veteran for a VA spine examination to assist in determining the nature and etiology of any lumbar spine disability and its relationship, if any to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:  

(a)  Diagnose all lumbar spine disabilities found.  

(b)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified lumbar spine disability had its onset during active service or is related to any incident of service, including the reported in-service low back pain and back strain.  Specifically consider the Veteran's lay statements regarding continuity of symptomatology and the service records showing a history of low back pain at the time of treatment.

6.  Schedule the Veteran for a VA diabetes examination to assist in determining the current severity of the service-connected diabetes mellitus.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should expressly state whether or not the veteran's diabetes mellitus requires a restricted diet or regulation of activities.  

7.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


